DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo (9,576,933).


    PNG
    media_image1.png
    438
    808
    media_image1.png
    Greyscale

As to claim 1, markup figure 1, Lo discloses:
1. A semiconductor package, comprising: a first interposer (left side of layers 413,700,310) and a second interposer (right side of layers 413,700) laterally spaced from, parallel to and coplanar with the first interposer; a continuous gap 480 between the first interposer and the second interposer extending a length from one end of each of the first interposer and the second interposers to an opposite end of each of the first interposer and the second interposer, the gap completely separating the first interposer from the second interposer; a first die extending transversely across the continuous gap and having a first portion mounted on an upper surface of the first interposer and a second portion mounted on the second interposer , first connection elements 421 (col 3, lines 26-30) connecting the first die 420a to at least one of the first interposer and the second interposer; and a redistribution layer (RDL) structure 482 extending across the continuous gap between the first interposer and the second interposer and disposed on bottom surfaces of the first interposer and the second interposer, the RDL structure comprising at least one dielectric layer and at least one metal layer including at least one bridge trace extending across the gap and disposed on bottom surfaces of the first interposer and the second interposer electrically connecting the first interposer with the second interposer.  



2. The semiconductor package of claim 1, wherein the RDL structure 482 comprises at least one bridge trace traversing the gap to electrically connect the first interposer with the second interposer.  

As to claim 3, markup figure 1, Lo discloses:
3. The semiconductor package of claim 2, wherein the RDL structure 482 comprises at least one metal layer 482a and at least one dielectric layer 310, wherein the at least one metal layer 482a comprises the at least one bridge trace.  

As to claim 4, markup figure 1, Lo discloses:
4. The semiconductor package of claim 3, further comprising connectors 520 on a lower surface of the RDL structure 482 to electrically connect to the at least one metal layer 482a.  

As to claim 5, markup figure 1, Lo discloses:
5. The semiconductor package of claim 4, wherein the connectors 520 comprise a ball grid array, C4 bumps, metal bumps, or metal pillars.  

As to claim 6, markup figure 1, Lo discloses:
6. The semiconductor package of claim 1, further comprising a first molding compound 500 surrounding the first die 420a.  

As to claim 7, markup figure 1, Lo discloses:
7. The semiconductor package of claim 6, further comprising a second molding compound 512 (bottom portion) encapsulating the first connection elements 421, the first interposer, and the second interposer.  


As to claim 11, markup figure 1, Lo discloses:

11. The semiconductor package of claim 1, wherein the first connection elements 421 comprise solder bumps or metal bumps (col 3, lines 25-30).  

As to claim 12, markup figure 1, Lo discloses:
12. The semiconductor package of claim 1, wherein the first interposer and the second interposer are of a common size.  

As to claim 13, markup figure 1, Lo discloses:
13. The semiconductor package of claim 1, wherein the first interposer and the second interposer comprise through silicon vias (TSVs) 480.  

As to claim 14, markup figure 1, Lo discloses:
14. The semiconductor package of claim 1, wherein the first interposer and the second interposer comprise silicon, glass or organic material.  

As to claim 15, markup figure 1, Lo discloses:
15. The semiconductor die package of claim 1, wherein at least one of the first interposer and the second interposer contains at least one of integrated active devices 420a or passive devices.  
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. The semiconductor package of claim 7, wherein the first molding compound  and the second molding compound have different compositions.  
9. The semiconductor package of claim 7, wherein the gap is filled with the second molding compound.  


Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    438
    808
    media_image1.png
    Greyscale

With respect to claim 1, applicant alleges that Lo fails to teach “a continuous gap between the first interposer and the second interposer extending a length from one end of each of the first interposer and the second interposers to an opposite end of each of the first interposer and the second interposer, the gap completely separating the first interposer from the second interposer; a first die extending transversely across the continuous gap and having a first portion an upper surface of the first interposer and a second portion mounted on the second interposer , first connection elements connecting the first die  to at least one of the first interposer and the second interposer…”.
The examiner respectfully disagrees with applicant’s allegation.  As discussed in the rejection, Lo still meets all of the limitation as recited in claim 1.
 Thus, applicant has not yet overcome the rejection of claim 1.  All previously rejected dependent claims fall with claim 1.
All previously rejected dependent claims fall with claim 1.
For the foregoing reasons, the rejection has been maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


FUKASE (2006/0001179) discloses a chip positioned over two interposers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813